DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of Group I (claims 1-20) in the reply filed on 11/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of Group I (claims 1-20) in the reply filed on 11/12/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-6, 10-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (PG Pub 2019/0131241; hereinafter Jeng).

    PNG
    media_image1.png
    606
    958
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 5A through 5F (Fig. 5F provided above) and Fig. 9, Jeng teaches a semiconductor package (see claim limitations below), comprising: 
a frame 112 (120,114,118) including therein a cavity 126; 
a semiconductor chip 108 in the cavity (see Fig. 5F); 
a through via 116 penetrating the frame (see Fig. 5F); 
a connection pad (annotated “connect pad” in Fig. 5F above) on the frame and connected to the through via  (see Fig. 5F); 
a lower redistribution layer 102 on a bottom surface of the frame and a bottom surface of the semiconductor chip (see Fig. 5F); 
a connection terminal (annotated “connect terminal” in Fig. 5F above) on the lower redistribution layer (see Fig. 5F); 

an upper redistribution layer 504 on the encapsulant (see Fig. 5F); 
wherein the lower redistribution layer includes: a lower insulating layer 104; a lower redistribution pattern 106 on the lower insulating layer; and an under-bump metal (UBM)(annotated ‘UBM” in Fig. 5F above) between the lower redistribution layer and the connection terminal (see Fig. 5F), 
wherein the upper redistribution layer includes: an upper insulating layer 506; an upper redistribution pattern 508 on the upper insulating layer (see Fig. 5F); and 
an upper via 502 and an upper connection pad (annotated ‘upper connect pad” in Fig. 5F above) connected to the upper redistribution pattern (see Fig. 5F), 
wherein the lower insulating layer includes: an inner insulating pattern (annotated “inner” in Fig. 5F above) surrounding a side surface of the UBM (see Fig. 5F); and an outer insulating pattern (annotated “outer” in Fig. 5F above) surrounding a side surface of the inner insulating pattern (see Fig. 5F), and wherein a cyclization rate of the inner insulating pattern is higher than a cyclization rate of the outer insulating pattern (there is more polymer material composition in-between the UMB than on the outer side of the UMB).
Regarding claim 2, refer to Fig. 5A through 5F (Fig. 5F provided above) and Fig. 9, Jeng teaches the inner insulating pattern (annotated “inner” in Fig. 5F above) includes a polybenzoxazole (para [0025]; “The insulating layers 104 may be made of or include one or more polymer materials. The polymer material(s) may include polybenzoxazole (PBO), polyimide (PI), one or more other suitable polymer materials, or a combination thereof.”)
Regarding claim 3, refer to Fig. 5A through 5F (Fig. 5F provided above) and Fig. 9, Jeng teaches the inner insulating pattern (annotated “inner” in Fig. 5F above) includes a polyimide (para [0025]; “The insulating layers 104 may be made of or include one or more polymer materials. The polymer material(s) polyimide (PI), one or more other suitable polymer materials, or a combination thereof.”).
Regarding claim 4, refer to Fig. 5A through 5F (Fig. 5F provided above) and Fig. 9, Jeng teaches the inner insulating pattern (annotated “inner” in Fig. 5F above) is a photo imageable dielectric (para [0025]; “In some embodiments, the polymer material is photosensitive.”) having a cyclization rate of 100%.
Note: the limitation “having a cyclization rate of 100%" as cited is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  While not objectionable, the Office reminds Applicant that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how they are actually made. In re Hirao, 190 USPQ 15 at 17.  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear. See also MPEP 706.03(e) and MPEP 2113 [R-1]; thus, no patentable weight will be given to those process steps which do not add structural limitations to the final product.
Regarding claim 5, refer to Fig. 5A through 5F (Fig. 5F provided above) and Fig. 9, Jeng teaches the outer insulating pattern includes a photo imageable dielectric (para [0025]; “In some embodiments, the polymer material is photosensitive.”) having a cyclization rate lower than 100%.
Note: the limitation “having a cyclization rate lower than 100%" as cited is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  While not objectionable, the Office reminds Applicant that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how they are actually made. In re Hirao, 190 USPQ 15 at 17.  In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear. See also MPEP 706.03(e) and MPEP 2113 [R-1]; thus, no patentable weight will be given to those process steps which do not add structural limitations to the final product.
Regarding claim 6, refer to Fig. 5A through 5F (Fig. 5F provided above) and Fig. 9, Jeng teaches the outer insulating pattern (annotated “outer” in Fig. 5F) includes a photo imageable dielectric including a polyhydroxyamide and a polybenzoxazole (para [0025]).
Regarding claim 10, refer to Fig. 5A through 5F (Fig. 5F provided above) and Fig. 9, Jeng teaches an upper semiconductor package 133 on the upper redistribution layer 504 (see Fig. 5F)).
Regarding claim 11, refer to Fig. 5A through 5F (Fig. 5F provided above) and Fig. 9, Jeng teaches
the frame 112 (120,114,118) includes: a first core114, a bottom surface 118 of the first core being in contact with the lower redistribution layer 102; a first connection pad (annotated “1st connect pad” in Fig. 5F above) in contact with the lower redistribution layer and embedded in the first core (see Fig. 5F); a second connection pad (annotated “connect pad” in Fig. 5F) on the first core; and a first through via 116 penetrating the first core and electrically connecting the first connection pad to the second connection pad (see Fig. 5F).
Regarding claim 13, refer to Fig. 5A through 5F (Fig. 5F provided above) and Fig. 9, Jeng teaches a semiconductor package (see claim limitations below), comprising: 
a semiconductor chip 108; a mold layer surrounding a side surface of the semiconductor chip 130;
a lower redistribution layer 102 under the semiconductor chip and the mold layer (see Fig. 5F); 

a through-mold via 116 penetrating the mold layer, wherein the lower redistribution layer includes: a lower insulating layer 104; a lower redistribution pattern 106 on the lower insulating layer (see Fig. 5F), and a lower via  (annotated “lower via” in Fig. 5F above) and an under-bump metal (UBM)(annotated “UMB” in Fig. 5F above) connected to the lower redistribution pattern (see Fig. 5F), wherein the lower insulating layer includes: an inner insulating pattern (annotated “inner” in Fig. 5F above) surrounding a side surface of the UBM (see Fig. 5F); and an outer insulating pattern (annotated “outer” in Fig. 5F above) surrounding a side surface of the inner insulating pattern (see Fig. 5F), and wherein a mechanical strength of the inner insulating pattern is greater than a mechanical strength of the outer insulating pattern.
Although, Jeng teaches the inner and outer insulating patterns he does not explicitly teach a mechanical strength of the inner insulating pattern is greater than a mechanical strength of the outer insulating pattern (as evident with the presence of more wiring layers within the inner portion of 104 versus the outer portion of 104).
Regarding claim 15, refer to Fig. 5A through 5F (Fig. 5F provided above) and Fig. 9, Jeng teaches
a cyclization rate of the inner insulating pattern (annotated “inner” in Fig. 5F above) is higher (having more material composition than the outer portion) than a cyclization rate of the outer insulating pattern (annotated “outer” in Fig. 5F above).
Note: the limitation “having a cyclization rate lower than 100%" as cited is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  While not objectionable, the Office reminds Applicant that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how they are actually made. In re Hirao, 190 USPQ 15 at 17.  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and 
Regarding claim 16, refer to Fig. 5A through 5F (Fig. 5F provided above) and Fig. 9, Jeng teaches the outer insulating pattern includes a photo imageable dielectric (para [0025]; “In some embodiments, the polymer material is photosensitive.”) having a cyclization rate lower than 100%.
Note: the limitation “having a cyclization rate of 100%" as cited is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  While not objectionable, the Office reminds Applicant that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how they are actually made. In re Hirao, 190 USPQ 15 at 17.  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear. See also MPEP 706.03(e) and MPEP 2113 [R-1]; thus, no patentable weight will be given to those process steps which do not add structural limitations to the final product.
Regarding claim 17, refer to Fig. 5A through 5F (Fig. 5F provided above) and Fig. 9, Jeng teaches the inner insulating pattern (annotated “inner” in Fig. 5F above) includes a polybenzoxazole (para [0025]; “The insulating layers 104 may be made of or include one or more polymer materials. The polymer polybenzoxazole (PBO), polyimide (PI), one or more other suitable polymer materials, or a combination thereof.”)
Regarding claim 18, refer to Fig. 5A through 5F (Fig. 5F provided above) and Fig. 9, Jeng teaches the inner insulating pattern (annotated “inner” in Fig. 5F above) includes a polyimide (para [0025]; “The insulating layers 104 may be made of or include one or more polymer materials. The polymer material(s) may include polybenzoxazole (PBO), polyimide (PI), one or more other suitable polymer materials, or a combination thereof.”).
Regarding claim 20, refer to Fig. 5A through 5F (Fig. 5F provided above) and Fig. 9, Jeng teaches
a semiconductor package (see claim limitations below), comprising: a semiconductor chip 108; a mold layer surrounding a side surface of the semiconductor chip 130; a lower redistribution layer 102 under the semiconductor chip and the mold layer (see Fig. 5F); an upper redistribution layer 504 on the semiconductor chip and the mold layer (see Fig. 5F); a through-mold via 116 penetrating the mold layer and connected to the lower redistribution layer and the upper redistribution layer (see Fig. 5F); and a solder bump (annotated “connect terminal’ in Fig. 5F above) between the semiconductor chip and the lower redistribution layer, wherein the lower redistribution layer includes: a lower insulating layer 104 covering a bottom surface of the mold layer; a lower redistribution pattern 106 on the lower insulating layer; and a lower via (annotated ”lower via” in Fig. 5F above) and an under-bump metal (UBM) (annotated ”UMB” in Fig. 5F above) connected to the lower redistribution pattern (see Fig. 5F), wherein the lower insulating layer includes: an inner insulating pattern (annotated ”inner” in Fig. 5F above) surrounding a side surface of the UBM (see Fig. 5F); and an outer insulating pattern (annotated ”outer” in Fig. 5F above) surrounding a side surface of the inner insulating pattern (see Fig. 5F), wherein the inner insulating pattern includes a polybenzoxazole, and wherein the outer insulating pattern includes a polybenzoxazole and a polyhydroxyamide (para [0025]; “The insulating layers 104 may be made of or include one or more polymer ), polyimide (PI), one or more other suitable polymer materials, or a combination thereof.”).

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Jeong et al. PG Pub 2018/0145061 teaches a semiconductor package.
	b. Park et al. PG Pub 2015/0115467 teaches a package-on-package (PoP) device.
	c. Lin US Patent No. 8,980,691 teaches a semiconductor package.
	d. Lin et al. PG Pub 2014/0252573 teaches a method for making a semiconductor device

Allowable Subject Matter
3.	Claims 7-9, 12, 14 and 19 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 7 is fully incorporated into the base claim 1.  
Claim 7 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 7, the outer insulating pattern includes a photo imageable dielectric including a polyamic acid and a polyimide.
Claim 8 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 8 is fully incorporated into the base claim 1.  
Claim 8 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 8, the inner insulating pattern has a polygonal or circular rim shape in a plan view.
Claim 9 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 9 is fully incorporated into the base claim 1.  
Claim 9 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 9, a diameter of the inner insulating pattern is 1.1 to 1.5 times a diameter of the UBM.
Claim 12 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 11 or (ii) claim 12 is fully incorporated into the base claim 11.  
Claim 12 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 12, the frame further includes: a second core 118 on the first core; a third connection pad on the second core; and a second through via penetrating the second core and electrically connecting the second connection pad to the third connection pad.
Claim 14 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 11 or (ii) claim 14 is fully incorporated into the base claim 11.  
Claim 14 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 14, the mechanical strength of the inner insulating pattern is two or more times the mechanical strength of the outer insulating pattern.
Claim 19 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 13 or (ii) claim 19 is fully incorporated into the base claim 13.  
Claim 19 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 19, the upper redistribution layer includes: an upper insulating layer; an upper via penetrating the upper insulating layer; and an upper redistribution pattern on the upper via.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895